PER CURIAM.
We interpret the temporary injunction as restraining appellant Anesthesia Group of Miami, Inc., from enforcement of the non-competition clause set forth in paragraph 13 of the employment agreement and with that clarification, affirm the temporary injunction.
Anesthesia Group argues that certain of the findings in the temporary injunction are in error. We need not consider those claims in this proceeding, as the claimed errors would not affect the result. This court’s affirmance is without prejudice to appellant to assert its legal position regarding the applicable contracts, and the correct interpretation thereof, in subsequent proceedings. See Jack Eckerd Corp. v. 17070 Collins Ave. Shopping Ctr., Ltd., 563 So.2d 103, 105 (Fla. 3d DCA 1990); Ladner v. Plaza Del Prado Condominium Ass’n, Inc., 423 So.2d 927, 929 (Fla. 3d DCA 1982).
On the question of injunction bond, we note the concession of appellee Dr. Charles Hyams that Anesthesia Group may reopen that issue upon a change in circumstances.
On the claim that the trial court erroneously denied the motion to dissolve, we note that the motion was part of, and in substance was, a motion to reconsider the temporary injunction. It is our view that the trial court’s ruling does not preclude submission of a proper motion to dissolve.
Affirmed.